Citation Nr: 1110474	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  09-35 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Harryman, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to January 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.  The objective evidence of record does not show that the Veteran served on the land mass of the Republic of Vietnam or any other designated area where the service department has determined that herbicides, including Agent Orange, were present, and there is no evidence that the Veteran was otherwise exposed to herbicides during his active duty service.  

2.  The Veteran's current diabetes mellitus, type II, is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident occurring during his military service.  


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred, to include as due to in-service exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Prior to the initial adjudication of the instant case, the RO's September 2005 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The RO's July 2007 cover letter to a statement of the case concerning issues not currently before the Board provided the Veteran with notice of what type of information and evidence is needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With this statement, the RO satisfied the remaining notice requirements with respect to the issue on appeal.  The Veteran's claim for service connection for diabetes mellitus was later readjudicated in the February 2010 statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by issuance of a fully compliant notification followed by a readjudication of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service treatment records and his identified private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion concerning the etiology of the Veteran's current diabetes mellitus is not needed.  In making this determination, the Board finds that there is no indication that this condition is associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Specifically, diabetes mellitus, type II, was not shown during service.  Moreover, the first post-service treatment records showing treatment for or a diagnosis of diabetes mellitus, type II, was in 1993, over twenty years after the Veteran's separation from service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  There is also no indication that the Veteran's diabetes mellitus, type II, may be associated with another service-connected disability, since service connection has not been established for any other disability.  Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases, including diabetes mellitus, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of inservice occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Pond v. West, 12 Vet. App. 341, 346 (1999).  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  However in this case, service connection has not been established for any disability, and therefore, service connection for diabetes mellitus, type II, on a secondary basis is not warranted.  Id.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Veteran is seeking entitlement to service connection for diabetes mellitus, type II.  The Veteran claims that he was exposed to Agent Orange in the course of his duties on board the USS KEARSARGE and the USS YORKTOWN, aircraft carriers, while refueling aircraft that were spraying Agent Orange while the ships were in the waters off Vietnam.  

The governing law provides that a veteran who, during active military, naval, or air service, served on the land mass of the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicidal agent unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (holding that service in the Republic of Vietnam means that the Veteran actually set foot within the land borders of Vietnam).

Historically, the Veteran served on active duty in the United States Navy from April 1968 to January 1970.  The National Personnel Records Center (NPRC) confirmed in October 2005 that the Veteran was on board the USS KEARSARGE while it was in the official waters of the Republic of Vietnam in May, June, July, and August 1969.  The Veteran's service records show that he was aboard the USS YORKTOWN from October 1967 to September 1968.  The Veteran alleges that he was exposed to Agent Orange while fueling aircraft aboard the USS KEARSARGE and the USS YORKTOWN.  Information on the Veteran's DD Form 214 concerning his military occupational specialty is consistent with his reported duties as an aircraft fueling specialist.  

Additionally, the Veteran contends that he was awarded the Vietnam Service Medal with one Bronze Star.  His service personnel record confirms this decoration.  However, that medal did not require actual in-country service in the Republic of Vietnam.

Nevertheless, as noted above, "[s]ervice in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009).  There is no evidence that the USS KEARSARGE or the USS YORKTOWN ever came to port or had members disembark on the shore of Vietnam.  Importantly, the Veteran does not contend that he ever served on land in Vietnam, and he specifically denied in-country service at his hearing before the Board in November 2010.

The first evidence of diabetes mellitus, type II, was in 1993.  As the Veteran did not serve on the land mass of the Republic of Vietnam, he is not entitled to the presumption that he was exposed to a herbicide agent during service.  Accordingly, the Board finds that presumptive service connection for diabetes mellitus, type II, as being shown within one year after service discharge, or as due to Agent Orange exposure, is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. §§ 3.307, 3.309.  

Notwithstanding the foregoing, the Veteran may still establish service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999).  

A review of the evidence does not support the claim of service connection for diabetes mellitus, type II, on a direct basis.  The Veteran's service medical records are negative for this disorder, and there is no medical evidence that diabetes mellitus, type II, is related to his military service.  Moreover, the Veteran's statements are not competent evidence to establish a causal relationship between his current diabetes mellitus, type II, and his military service, or to any incident therein.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In this, and in other cases, only independent medical evidence may be considered to support Board findings.  In the absence of competent medical evidence that the Veteran's diabetes mellitus, type II, is related to his military service or was caused or aggravated by a service-connected disability, or that it may be presumed to have been incurred therein, the preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus, type II.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for diabetes mellitus, type II, is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


